               Case 2:20-cv-00887-RAJ Document 48 Filed 07/02/20 Page 1 of 3




 1                                                            THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7
       BLACK LIVES MATTER SEATTLE-KING
 8     COUNTY, ABIE EKENEZAR, SHARON
       SAKAMOTO, MURACO KYASHNA-
 9     TOCHA, ALEXANDER WOLDEAB,                               NO. 2:20-cv-00887
       NATHALIE GRAHAM, and ALEXANDRA
10     CHEN,                                                   NOTICE OF APPEARANCE

11                                    Plaintiffs,

12     v.

13     CITY OF SEATTLE,

14                                    Defendant.

15
     TO:            Plaintiffs Above Named
16
     AND TO:        Plaintiffs’ Attorneys
17
            YOU AND EACH OF YOU will please take NOTICE that ANN E. TRIVETT of CHRISTIE
18
     LAW GROUP, PLLC hereby appears on behalf of the defendant CITY OF SEATTLE in the above-
19
     entitled action and requests that all further papers and pleadings, except original process, be served
20
     upon her at the address below stated. By so appearing, defendant does not waive the following
21

       NOTICE OF APPEARANCE - 1
                                                                   CHRISTIE LAW GROUP, PLLC
                                                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
               Case 2:20-cv-00887-RAJ Document 48 Filed 07/02/20 Page 2 of 3




 1   affirmative defenses: lack of jurisdiction over the subject matter; lack of jurisdiction over the person;

 2   improper venue; insufficiency of process; insufficiency of service of process; failure to state a claim

 3   upon which relief may be granted; and failure to join a party under Rule 19.

 4           DATED this 2nd day of July, 2020.

 5                                                   CHRISTIE LAW GROUP, PLLC

 6
                                                     By       /s/ Ann E. Trivett
 7                                                      ANN E. TRIVETT, WSBA #39228
                                                        Attorney for Defendant City of Seattle
 8                                                      2100 Westlake Avenue N., Suite 206
                                                        Seattle, WA 98109
 9                                                      Phone: 206-957-9669
                                                        Email: ann@christielawgroup.com
10

11

12

13

14

15

16

17

18

19

20

21

       NOTICE OF APPEARANCE - 2
                                                                     CHRISTIE LAW GROUP, PLLC
                                                                    2100 WESTLAKE AVENUE N., SUITE 206
                                                                           SEATTLE, WA 98109
                                                                              206-957-9669
               Case 2:20-cv-00887-RAJ Document 48 Filed 07/02/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on July 2, 2020, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 3   record.

 4
                                                   CHRISTIE LAW GROUP, PLLC
 5

 6                                                 By       /s/ Ann E. Trivett
                                                      ANN E. TRIVETT, WSBA #39228
 7                                                    Attorney for Defendant City of Seattle
                                                      2100 Westlake Avenue N., Suite 206
 8                                                    Seattle, WA 98109
                                                      Phone: 206-957-9669
 9                                                    Email: ann@christielawgroup.com

10

11

12

13

14

15

16

17

18

19

20

21

       NOTICE OF APPEARANCE - 3
                                                                  CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
